

WAIVER AGREEMENT


THIS WAIVER AGREEMENT dated as of April 27, 2006 (this “Agreement”) is entered
into between WESBANCO, INC., a West Virginia corporation (the “Borrower”), and
SUNTRUST BANK, a Georgia banking corporation (the "Lender"). All capitalized
terms used herein and not otherwise defined herein shall have the meanings given
to such terms in the Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower and the Lender entered into that certain Revolving Credit
Agreement dated as of July 30, 2004 (as amended or modified from time to time,
the “Credit Agreement”);


WHEREAS, the Borrower acknowledges that an Event of Default currently exists
under the Credit Agreement as a result of the failure of the Borrower to comply
with the terms of Section 6.2 of the Credit Agreement as of the fiscal quarters
ending September 30, 2005 and December 31, 2005 (the “Existing Event of
Default”) and that the Borrower will continue to be in breach of Section 6.2 for
the fiscal quarter ending March 31, 2006 when it delivers its unaudited
financial statements pursuant to Section 5.1(a) (the “Incipient Event of
Default” and together with the Existing Event of Default, the “Event of
Default”);


WHEREAS, the Borrower has requested that the Lender waive the Event of Default
and continue to make available to the Borrower the Revolving Loans provided
under the Credit Agreement;


WHEREAS, the Lender is willing to waive the Event of Default subject to the
terms and conditions specified in this Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1. Reaffirmation of Existing Debt. The Borrower acknowledges and confirms (a)
that the Borrower’s obligation to repay the outstanding principal amount of the
Revolving Loans is unconditional and not subject to any offsets, defenses or
counterclaims, (b) that the Lender has performed fully all of its obligations
under the Credit Agreement, and (c) by entering into this Agreement, the Lender
does not waive (except as specifically provided in Section 2 hereof) or release
any term or condition of the Credit Agreement or any of the other Loan Documents
or any of its rights or remedies under such Loan Documents or applicable law or
any of the obligations of the Borrower thereunder.


2. Waiver. Subject to the other terms and conditions of this Agreement, the
Lender hereby waives the Event of Default. Except for the waiver contained
herein, this Agreement does not modify or affect the obligations of the Borrower
to comply fully with all terms, conditions and covenants contained in the Loan
Documents. Nothing contained in this Agreement shall be deemed to constitute a
waiver of any other rights or remedies the Lender may have under the Credit
Agreement or any other Loan Documents or under applicable law.


3. Conditions Precedent. This Agreement shall be effective upon the receipt by
the Lender of this Agreement duly executed by the Borrower and the Lender.




4. Miscellaneous.


(a) Except as herein specifically agreed, the Credit Agreement, and the
obligations of the Borrower thereunder and under the other Loan Documents, are
hereby ratified and confirmed and shall remain in full force and effect
according to their terms.


(b) The Borrower hereby represents and warrants as follows:


(i) The Borrower has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.


(ii) This Agreement has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(iii) No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Agreement.


(c) The Borrower represents and warrants to the Lender that (i) the
representations and warranties of the Borrower set forth in Article IV of the
Credit Agreement are true and correct as of the date hereof with the same effect
as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate solely to an earlier date and
(ii) except as contemplated in this Agreement, no unwaived event has occurred
and is continuing which constitutes a Default or an Event of Default.


(d) This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.


(e) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF VIRGINIA.


[remainder of page intentionally left blank]


 
2



Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:     WESBANCO, INC.,
 


By:  /s/ Robert H. Young     
Name:  Robert H. Young     
Title: EVP - Chief Financial Officer     






LENDER:     SUNTRUST BANK


By: /s/ Susan M. Thigpen     
Name:  Susan M. Thigpen     
Title:  Director     








 

